Title: To George Washington from Brigadier General Charles Scott, 8 September 1778
From: Scott, Charles
To: Washington, George


          
            Sir
            [Westchester County, N.Y.] 8th Sept. 1778
          
          I am unhappy to inform You that the Enemy had returnd before our partie was able to
            Reach them, Be assurd that every exertion was made To intercept them, the attention of
            our partie was so Taken up with the two Columns on Wards & Volentons Roads that
            it was impossable to git intelligence of That partie sooner than we did, they had passed
            by East Chester near two Hour before our partie got There, they had with them Five of
            Colo. Sheldons And about Twenty Continental Horses the inhabitance Say that they had som
            horsmen Prisoners about 4 or 5. their partie Consisted of about one Hundred Horse and
            the Same number of foot They passed up through the fields without Touching On any Road.
            But returnd Boldly along the road Through East Chester.
            I am Your Excellencys obt Servt
          
            Chs Scott
          
        